ACCEPTED
                                                                              06-15-00038-CR
                                                                   SIXTH COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                        6/12/2015 12:57:10 PM
                                                                             DEBBIE AUTREY
                                                                                       CLERK

                ORAL ARGUMENT REQUESTED

   CAUSE NOS. 06-15-00038-CR, 06-15-00039-CR, 06-15-00040-CR
                                                       FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                             IN THE                  6/12/2015 12:57:10 PM
                                                          DEBBIE AUTREY
                      COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

             ROBERT BRICE DAUGHERTY, Appellant

                                V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

ON APPEAL FROM THE 6TH DISTRICT COURT OF LAMAR COUNTY;
            TRIAL COURT NOS. 25928, 25958 & 25886;
            HONORABLE WILLIAM HARRIS, JUDGE
____________________________________________________________

   APPELLEE’S (STATE’S) MOTION TO
    EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                     Gary D. Young, County and District Attorney
                     Lamar County and District Attorney’s Office
                     Lamar County Courthouse
                     119 North Main
                     Paris, Texas 75460
                     (903) 737-2470
                     (903) 737-2455 (fax)

                     ATTORNEYS FOR THE STATE OF TEXAS


                                 ORAL ARGUMENT REQUESTED

                                1
    CAUSE NOS. 06-15-00038-CR, 06-15-00039-CR, 06-15-00040-CR

                                  IN THE

                          COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                ROBERT BRICE DAUGHERTY, Appellant

                                     V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

    ON APPEAL FROM THE 6TH DISTRICT COURT OF LAMAR
       COUNTY; TRIAL COURT NOS. 25928, 25958 & 25886;
             HONORABLE ERIC CLIFFORD, JUDGE
____________________________________________________________

    APPELLEE’S (STATE’S) MOTION TO
     EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellee’s (State’s) Brief upon

                                      2
good cause shown below.

                                      I.

       On May 15, 2015, Robert Brice Daugherty (Daugherty), the appellant,

filed his brief for purposes of cause numbers 06-15-00038-CR,

06-15-00039-CR, 06-15-00040-CR. As the appellee, the State’s brief is

currently due on or about June 15, 2015.

       This motion to extend time seeks an additional thirty (30) days for the

State to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause numbers were 25928, 25958 and

25886.

                                     III.

       On or about February 19, 2015, the appellant filed his notice of appeal

in this Court. The official court reporter filed the Reporter’s Record on or

about March 31, 2015. The district clerk filed the Clerk’s Record on or

about April 14, 2015.

       The appellant, Daugherty, filed his brief on May 15, 2015.



                                     IV.


                                      3
      The present deadline for filing the appellant’s (State’s) brief is

Monday, June 15, 2015. Since the filing of the appellant’s brief on May 15,

2015, counsel for appellant (State) was preparing the brief in cause number

06-15-00037-CR styled The State of Texas v. Erica Lynn Fuller in the Sixth

Court of Appeals at Texarkana (filed on June 5, 2015).

      In addition to the brief in the Fuller appeal, counsel for the appellee

(State) had criminal dockets, including the preparation for a jury trial during

the last week of May, 2015 in cause number 25874 styled The State of Texas

v. Mark Record and cause number 25936 styled The State of Texas v. Terry

Glasgow in the 6th Judicial District Court of Lamar County. On Friday,

May 29th, the jury trials were canceled because all cases were granted

continuances. On June 2nd, counsel for the appellee (State) selected a jury

for a juvenile case, in which, the defendant was charged with murder.

Afterwards, counsel for the appellee (State) was preparing cases for the

grand jury, which was on June 11, 2015. Beginning on Monday, June 15th,

counsel for the State (appellee) had jury selection in cause number 26131

styled The State of Texas v. Brandon Jones and in cause numbers 24928 and

24929 styled The State of Texas v. Derrick Smith in the 6th Judicial District

Court of Lamar County.

      Due to these circumstances, counsel for the appellant (State) was


                                       4
unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Wednesday, July 15, 2015, the State

will have sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties.     Appellee requests that an extension of time until

Wednesday, July 15, 2015 be granted for the filing of Appellee’s Brief, or

until such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Wednesday, July 15, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.




                                       5
                              Respectfully submitted,

                              Gary D. Young
                              Lamar County & District Attorney
                              Lamar County Courthouse
                              119 North Main
                              Paris, Texas 75460
                              (903) 737-2470
                              (903) 737-2455 (fax)

                              By:________________________________
                                   Gary D. Young, County Attorney
                                   SBN# 00785298

                              ATTORNEYS FOR STATE OF TEXAS

                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Motion to Extend Time to File Appellee’s Brief and the facts
     and allegations contained are known to me and they are true
     and correct to the best of my knowledge.


                                    _____________________________
                                    Gary D. Young




                                    6
      SUBSCRIBED AND SWORN TO BEFORE ME on the 12th day of
June, 2015, to certify which witness my hand and official seal.



                                     Notary Public, State of Texas

                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 12th day of June, 2015 upon the following:

            Don Biard
            McLaughlin, Hutchison & Biard
            38 First Northwest
            Paris, TX 75460

                                     ______________________________
                                     GARY D. YOUNG
                                     gyoung@co.lamar.tx.us




                                     7